Order entered August 22, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01497-CR

                         MICHAEL D’ANGELO MASON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 199-80929-10

                                            ORDER
       The Court REINSTATES the appeal.

       On July 8, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent; (3) although appellant originally requested that William Schultz

continued as his appellate attorney, he filed a motion with this Court stating generally that Mr.

Schultz had a conflict of interest; (4) this Court referred appellant’s motion to the trial court to

handle in conjunction with the hearing on appellant’s brief; (5) appellant presented nothing to the

trial court to explain why Mr. Schultz should not continue on the case; (6) the trial court

recommends that Mr. Schultz remain appellant’s appointed attorney; (7) Mr. Schultz indicated he

waited to resume work on appellant’s brief until the representation issue was resolved; and
(8) Mr. Schultz indicated he could file appellant’s brief within fifteen days after the case is

reinstated.

        We DENY appellant’s July 10, 2013 motion to appoint new counsel.

        We ORDER appellant to file a brief within THIRTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                                   /s/    DAVID EVANS
                                                          JUSTICE